Case 1:20-cv-05578-AT Document11 Filed 10/02/20 Page 1of1

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC #:
DATE FILED: 10/2/2020

 

STEIN | SAKS, PLLC

285 Passaic Street, Hackensack, NJ 07601 | tel: 201.282.6500 | fax: 201.282.6501 | www.steinsakslegal.com

October 2, 2020

Via CM/ECF

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street

New York, NY, 10007

Re: Guglielmo vs Villeroy & Boch USA, Inc.
Case #: 1:20-cv-05578-AT

Dear Judge Torres:

We represent the plaintiff in the above matter. We write to respectfully request that the initial
conference currently scheduled for October 5, 2020 at 10:00am be adjourned. The Defendant is in
default and has not made contact at all with Plaintiff.

This is the first request for an adjournment. The Plaintiff will file for default within 45 days.

We thank Your Honor and the Court for its kind considerations and courtesies.

Respectfully submitted,

s/ David Force
David Force, Esq.

GRANTED. The initial pretrial conference scheduled for October 5, 2020,
is ADJOURNED to November 24, 2020, at 10:00 a.m. By

November 17, 2020, the parties shall file their joint letter and proposed
case management plan, or Plaintiff shall move for default.

SO ORDERED. O}-

Dated: October 2, 2020
New York, New York ANALISA TORRES

United States District Judge

 
